DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Hall (US 6,880,488).
 	Hall shows a sorting system that includes a first conveyor belt 43a that receives a chick 27 from a sorting process and transfers the chick to a bin 46. The first conveyor belt is configured to move to a first lateral position to receive the chick (see figure 4) and to laterally move to a second lateral position (see figure 5) to deposit the chick in the bin. As the first conveyor belt 43a moves horizontally between the first lateral position and the second lateral position, these positions are a same height above the bin. The portions of the bin below pulley 44a at the end of the first conveyor belt when the conveyor belt 43a is in its first and second positions define a first deposit location and a second deposit location that are respectively below the first lateral position and the second deposit location. The pulley 44a forms a belt tensioner that maintains a tension of the first conveyor belt from the first lateral position to the second lateral position.

 
The first conveyor belt further comprises a chute formed by the members 38 and/or 39 down which the chicks slide as can be seen in figure 4. The first conveyor belt further comprises at least one conveyor separator defined by the detention bar 45 or by the centrally located vertical wall shown in figure 1 between the first conveyor 43a and a second conveyor 43b over which the detention bar 45 moves. 
 	In operation the first conveyor belt moves the first lateral position shown in figure 4 to receive a first chick and deposit the first chick in a first bin area of a first bin at a first bin location. An edge of the first conveyor belt defined by pulley 44a is proximate to a top of the first bin at the first bin area. The first bin area is located to receive the first chick from the edge of the first conveyor belt. The first conveyor belt is then moved laterally from the first lateral position to a second lateral position shown in figure 5 to deposit a second chick in a second bin area of the first bin. The first lateral position and the second lateral position are a same height above the first bin because the first conveyor is moved horizontally. After first bin has been loaded, the first bin is moved from the first bin location to a second bin location (see column 4, lines 40-50). The second bin location is located to not receive chicks. A second bin is then moved to the first bin location and moving the first conveyor belt to the first lateral position to deposit a third chick in a first bin area of the second bin at the first bin location. As is the case when loading the first bin, the edge of the first conveyor belt is proximate to the top of the second bin at the first bin area of the second bin. The first bin area of the second bin is located to receive the third chick from the edge of the first conveyor belt.
	As described above, Hall has all the structure required by claims 1-3 and 7-8 and operates with all the steps required by claim 9 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall.
 	Hall shows generally all that is required by claims 4 and 10-12, including a second conveyor belt 43b which is configured to: move to a plurality of third lateral positions to receive a plurality of second chicks and to move and laterally move to a plurality of fourth lateral positions to receive the plurality of second chicks in parallel fashion to the first conveyor belt 43a. However, Hall does not explicitly state that the system includes a plurality of second conveyor belts 43b. Hall does however state that the dual conveyor belts 43a and 43b are for illustrative purposes only and that the dual conveyor belts can be single belts or multiple belts as needed (see column 4, lines 10-15). It would have been obvious to one or ordinary skill in the art before the effective filing date of the present application to take the suggestion of Hall that there could be multiple belts to provide the system of hall with a plurality of second belts when the word multiple is taken to mean two or more. When this is done, each of the second conveyor belts would move in parallel fashion to the conveyor belt 43a and 43b. 
Such a plurality of second conveyor belts would move to the first lateral position to receive a plurality of fourth chicks and deposit the plurality of fourth chicks in the first bin area of the first bin. Each of a plurality of edges defined by pulleys 44b of the plurality of second conveyor belts would be proximate to a top of the first bin at the first bin location. The first bin location would be located to receive the plurality of fourth chicks from each of a plurality of edges of the plurality of second conveyor belts. The plurality of second conveyor belts would move laterally from the first lateral position to the second lateral position to deposit a plurality of fifth chicks in the second bin location of the first bin. The first lateral position and the second lateral position would be a same height above the first bin because the second conveyor belts are moved horizontally. Additionally, because there is a separator between the first conveyor belt and the second conveyor belt, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide such separators between the plurality of second conveyor belts. 
 	When a plurality of second conveyor belts are provided as described above, the resulting system would have all the structure required by claim 4 and operate with all the steps required by claims 10-11.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651